 

Exhibit 10.8

 

[LOGO] First Midwest

         

First Midwest Bancorp, Inc.

300 Park Boulevard, Suite 405

P.O. Box 459

Itasca, Illinois 60143-9768

(630) 875-7450

 

February 19, 2003

 

First_Name Middle_Name Last_Name

Address_Line_1

Address_Line_2

City, State Zip_Code

 

RE:   Letter Agreement – Option_Date

Grant of Nonqualified Stock Options (the “Agreement”)

 

Dear First_Name:

 

I am pleased to advise you that on Option_Date (the “Date of Grant”) and
pursuant to the First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan, as
Amended (the “Plan”), the Compensation Committee (the “Committee”) of the Board
of Directors of First Midwest Bancorp, Inc. (the “Company”) approved a grant to
you of a “Nonqualified Stock Option” (the “Option”). The Option provides you
with the opportunity to purchase, for Option_Price per share, up to
Shares_Granted shares of the Company’s Common Stock.

 

The Option is subject to the terms and conditions of the Plan, including any
Amendments thereto, which are incorporated herein by reference, and to the
following provisions:

 

(1)   Exerciseability

Except as otherwise provided in paragraphs (3), (4), (5) and (8) below, the
Option shall be exercisable only if you continue in the employment of the
Company. The Option will become exercisable as follows: (a) 50% of the Option to
purchase the shares indicated above is exercisable on or after
Vest_Date_Period_1; b) the remaining 50% of the Option to purchase the shares
indicated above is exercisable on Vest_Date_Period_2. In the event of your death
or Disability, or in the event of a Change-in-Control, as defined in the Plan,
the Option will become fully vested and exercisable as set forth in paragraphs
(3) and (4), respectively. The Option expires upon the close of business on
Expiration_Date_Period_1 (the “Expiration Date”).

 

(2)   Procedure for Exercise

Subject to the forgoing paragraph (1), you may exercise the Option at any time
and from time to time during the term of the Option by:

 

  (a)   delivery of written notification of exercise and payment in full:

 

  (i)   in cash or its equivalent; or

 

  (ii)   by tendering shares of previously-acquired Company stock that have been
held by you for at least six (6) months prior to the date of written
notification of exercise and having a fair market value at the exercise date
(defined as the average of the high and low prices of the Company’s Common Stock
quoted on the NASDAQ Stock Market on the date the written notice of exercise is
received by the office of the Corporate Controller) equal to all or part of the
total Option price; or



--------------------------------------------------------------------------------

 

Page 2

 

  (iii)   by combination of (i) and (ii);

 

for all Option shares being purchased, plus the amount of any additional federal
and state income tax and FICA/Medicare tax required to be withheld by reason of
the exercise of the Option, unless you have properly elected, with the
Committee’s consent in accordance with Section 15 of the Plan, to deliver
previously-owned shares that have been held by you for at least six (6) months
prior to the date of written notification of exercise or have Option shares
withheld to satisfy such taxes; and

 

  (b)   if requested within the specified time set forth in any such request,
delivery to the Company of such written representations and undertakings as may,
in the opinion of the Company’s counsel, be necessary or desirable to comply
with federal and state securities laws.

 

Also subject to the foregoing paragraph (1), you may exercise the Option by
delivery of written notification of exercise and payment in full of the exercise
price and applicable taxes in connection with the Nonqualified Stock Option Gain
Deferral Plan (the “Gain Deferral Plan”) if at the sole discretion of the
Committee you qualify to participate in the Gain Deferral Plan.

 

Further information regarding procedures for exercising your options can be
found in the Plan, the Plan’s “Summary Description” and the document entitled
“How to Exercise Your Stock Options”. If you are a first time grant recipient,
these documents accompany this Letter Agreement.

 

(3)   Termination of Employment

If your employment with the Company or any of its subsidiaries terminates due to
your death or Disability, all vesting exercise restrictions will lapse and the
Option will become immediately exercisable in full. If you employment with the
Company or any of its subsidiaries terminates prior to the Expiration Date, the
Option will continue to be exercisable by you (or in the event of your death, by
your beneficiary or your estate’s executor or administrator) to the same degree
that the Option was exercisable on your employment termination date (including
any acceleration of vesting which may occur in the event of death or
Disability), until the first of the following occur:

 

  (a)   except as provided in the event of a Change-in-Control, the expiration
of 30 days after the date your employment is terminated for any reason other
than retirement, death, Disability or discharge for cause;

 

  (b)   the expiration of three years following retirement, death or Disability;

 

  (c)   the termination date if the termination is for cause; or

 

  (d)   the Expiration Date.

 

(4)   Merger, Consolidation or Change-in-Control

In the event of a Change-in-Control as defined in Section 13 of the Plan, all
holding period and vesting exercise restrictions will lapse and the Options will
become immediately exercisable in full and the 30 day period set forth in
paragraph (3) (a) above will be extended to three years.

 

(5)   Limited Transferability

The Option is personal to you and may not be sold, transferred, pledged,
assigned or otherwise alienated, other than as provided herein. Your Option
shall be exercisable during your lifetime only by you. Notwithstanding the
foregoing, you may transfer your Option to:



--------------------------------------------------------------------------------

 

Page 3

 

  (a)   your spouse, children or grandchildren (“Immediate Family Members”);

 

  (b)   a trust or trusts for the exclusive benefit of such Immediate Family
Members, or;

 

  (c)   a partnership in which such Immediate Family Members are the only
partners,

 

provided that:

 

  (i)   there may be no consideration for any such transfer;

 

  (ii)   subsequent transfers of the transferred Option shall be prohibited,
except to designated beneficiaries; and

 

  (iii)   such transfer is evidenced by documents acceptable to the Company and
filed with the Corporate Secretary.

 

Following transfer, the Option shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer, provided that
for purposes of designating a beneficiary with respect thereto, the transferee
shall be entitled to designate the beneficiary. The provisions of this Letter
Agreement relating to the period of exerciseability and expiration of the Option
shall continue to be applied with respect to you and the Option shall be
exercisable by the transferee only to the extent, and for the periods, set forth
above. Transfer of Common Stock purchased by your transferee upon exercise of
the Option may also be subject to the restrictions and limitations described in
Paragraph (6) below.

 

(6)   Securities Law Restrictions

You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Option shares.
The Company registered the Option shares under The Securities Act of 1933.

 

Executive Officers of the Company subject to Section 16(b) of the Securities
Exchange Act of 1934 should consult the Company’s Corporate Secretary prior to
purchasing any shares under this Option or selling such shares thereafter.

 

Additional information regarding these rules can be found in the Plan’s “Summary
Description” and the document entitled “How to Exercise Your Stock Options”.

 

(7)   Reload Provisions

As described more fully in Appendix B, “General Information Regarding Reload
Stock Options” of the “Summary Description” of the Plan, the Committee has
approved the grant of reload stock options upon certain exercises of the Option.
Accordingly, a reload stock option will be granted upon any exercise of the
Option by you while you are an employee and upon which you tender
previously-owned Common Stock (Common Stock which has been held for at least six
(6) months) in payment of the exercise price and/or use such shares in
satisfaction of the required tax withholding. A Reload Option Letter Agreement
will be issued to you to evidence the grant of a reload stock option.

 

(8)   Continuing Participant Agreement

For purposes of this Option, your employment will not be deemed to have
terminated, and instead will be deemed to be continuing, during any period
during which you are a party to a Continuing Participant Agreement with the
Company or any of its subsidiaries; provided such Continuing Participant
Agreement was approved by the Committee and the Board of Directors of the
Company.

 

(9)   Tax Consequences

Information regarding federal tax consequences of the Option can be found in the
Plan’s “Summary Description” and the document entitled “How to Exercise Your
Stock Options”. You are strongly encouraged to contact your tax advisor
regarding such tax consequences as they relate to you.

 



--------------------------------------------------------------------------------

 

Page 4

 

(10)   Employment of Successors

Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time. This Agreement shall be binding upon, and
inure to the benefit of, any successor or successors of the Company.

 

(11)   Conformity with Plan

The Option is intended to conform in all respects with the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. By executing and returning the enclosed Confirmation of
Acceptance of this Letter Agreement, you agree to be bound by all the terms of
the Plan. All definitions stated in the Plan shall be fully applicable to this
Letter Agreement.

 

To confirm your understanding and acceptance of the Option granted to you by
this Letter Agreement, please execute and return in the enclosed envelope the
following enclosed documents: (a) the “Beneficiary Designation Form” and (b) the
Confirmation of Acceptance endorsement of this Letter Agreement. The original
copy of this Letter Agreement should be retained for your permanent records.

 

If you have any questions, please do not hesitate to contact the office of the
Corporate Controller of First Midwest Bancorp, Inc. at (630) 875-7459.

 

Very truly yours,

 

John M. O’Meara

President and Chief Executive Officer

First Midwest Bancorp, Inc.

 

JMO:m